UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4853

JEFFREY ROBERT CARD,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Rebecca B. Smith, District Judge.
(CR-92-160-N)

Submitted: April 21, 1998

Decided: June 16, 1998

Before WILKINS and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Cheryl Footman-Banks, Norfolk, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Dana O. Washington, Special Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Jeffrey Robert Card appeals his sentence of twelve months incar-
ceration for violating his supervised release conditions. We affirm.

In January 1993, Card pled guilty to theft of Government property,
18 U.S.C.A. § 641 (West Supp. 1998), and was sentenced to a five-
year term of probation with the court's option to end probation after
three years. Because the offense carries a sentence of ten or more but
less than twenty five years, it is a Class C felony. See 18 U.S.C.
§ 3559(a)(3) (1994). In January 1995, the district court determined
that Card had violated the terms of his probation; the court revoked
his probation and sentenced him to two months incarceration and one
month home detention followed by three years of supervised release.
In February 1996, the district court found that Card had violated the
conditions of his supervised release; the court revoked his supervised
release and sentenced him to nine months incarceration followed by
two years and three months of supervised release. Card appealed this
sentence and we affirmed. See United States v. Card, No. 96-4141
(4th Cir. Sept. 12, 1996) (unpublished). Card again violated the condi-
tions of his supervised release; the district court revoked his super-
vised release and sentenced him to twelve months incarceration in
October 1997. Card timely appeals.

On appeal, Card alleges that he received five years of probation for
the theft offense and when he was sentenced in October 1997 for vio-
lating the conditions of his supervised release, the time left unserved
on the original sentence was approximately three months and twenty
days. Card claims that the district court erroneously sentenced him to
twelve months incarceration because the sentence exceeds the balance
of time left unserved on his original sentence.

The district court had authority to revoke Card's supervised
release. See 18 U.S.C. § 3583(e)(3) (1994); U.S. Sentencing Guide-
lines Manual, § 7B1.3, p.s. (1996). Furthermore, this court has held
that, in connection with sentences imposed on revocation of super-
vised release, the sentencing guidelines are advisory only and the dis-

                    2
trict court is not bound to impose a sentence within the guideline
range. See United States v. Davis, 53 F.3d 638, 640 (4th Cir. 1995).

Because Card's underlying conviction was for a Class C felony, the
statutory maximum sentence upon revocation of his supervised
release in October 1997 was two years incarceration. See 18 U.S.C.
§§ 641, 3559(a)(3), 3583(e)(3). Card was not entitled to credit for
time served on either probation or supervised release. See U.S.S.G.
§ 7B1.5, p.s. Thus, because Card was subject to a statutory maximum
sentence of two years and he had previously served a total of twelve
months incarceration, the district court did not abuse its discretion by
ordering Card to serve the remaining twelve months. See United
States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992) (standard of
review).

Accordingly, we affirm Card's sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3